In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0530V
                                   Filed: November 13, 2015
                                          Unpublished

****************************
MARYANN STORY,             *
                           *
               Petitioner, *                               Damages Decision Based on Proffer;
                           *                               Influenza (“flu”) vaccine; Shoulder Injury
                           *                               Related to Vaccine Administration
SECRETARY OF HEALTH        *                               (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,        *                               (“SPU”)
                           *
               Respondent. *
                           *
****************************

Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On May 26, 2015, MaryAnn Story (”petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that she suffered an injury to
her right shoulder as a result of an influenza (“flu”) vaccine administered on November
20, 2014. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On October 21, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). On November 13, 2015, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $105,275.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $105,275.00 in the form of a check payable to
petitioner, MaryAnn Story. 3 This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  “Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
lost earnings, and future pain and suffering.” Proffer at 1, fn. 1.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS

                                                     )
MARYANN STORY,                                       )
                                                     )
               Petitioner,                           )
                                                     )     No. 15-0530V
v.                                                   )     Chief Special Master Dorsey
                                                     )     ECF
SECRETARY OF HEALTH AND HUMAN                        )
SERVICES,                                            )
                                                     )
               Respondent.                           )
                                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$105,275.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $105,275.00, in the form of a check payable to petitioner.

Petitioner agrees.

                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 1
                              RUPA BHATTACHARYYA
                              Director
                              Torts Branch, Civil Division

                              VINCENT J. MATANOSKI
                              Deputy Director
                              Torts Branch, Civil Division

                              ALTHEA WALKER DAVIS
                              Senior Trial Counsel
                              Torts Branch, Civil Division

                              s/ Sarah C. Duncan
                              Sarah C. Duncan
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 514-9729
                              Fax: (202) 616-4310
Date: November 13, 2015




                          2